 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discriminating in regard to the tenure of employment of James A. Penningtonand William A. Parton,thereby discouraging membership in the above-named Union,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Allegheny Pepsi-Cola Bottling CompanyandChauffeurs, Team-sters and Helpers,Local UnionNo. 771,International Brother-hood of Teamsters, Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 4-C-4-2257.November 17, 1961DECISION AND ORDEROn May 22, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certainaffirmativeaction, as set forth in the Intermediate Reportattached hereto.The TrialExaminer alsofound that Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended that these particular allegations be dis-missed.Thereafter, Respondent filed exceptions to the IntermediateReport together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of theTrial Examiner madeat the hearing, and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,' conclusions, and recommenda-tions of theTrial Examiner.1We agree with the Trial Examiner that the Union'smajority is unaffected whetherBruce Snyder be included in, or excluded from, the unit of driver-salesmen and ware-housemen at the Lancaster warehouseWe shall,however,as requested by the Respond-ent, determine Snyder's unit placement. Snyder drives a tractor-trailer from Respondent'sHarrisburg plant to Lancaster where the bottled soda is unloaded and replaced withempties for the return trip to HarrisburgAlthough Snyder drives to the Lancasterwarehouse sometimes twice daily during the summer, his trips during the winter monthsare usually made only once a week.The tractor-trailer is garaged and serviced in theHarrisburg area where Snyder lives and receives his paycheckIn these circumstances,we believe Snyder's interests are not identifiable with those of the employees at theLancaster warehouseAccordingly, Snyder is excluded from the unitWhen, therefore,on November 8, 1960, at a meeting of the nine employees in the Lancaster warehouseunit,Respondent interrogated employees as to union affiliation and five of the nineanswered in the affirmative,itwas clear that the Union commanded majority supportFurther,as the Trial Examiner found, by November 9 when Respondent received theUnion's letter dated November 7 requesting recognition,six of the nine employees had134 NLRB No. 50. ALLEGHENY PEPSI-COLA BOTTLING COMPANYORDER389Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Allegheny Pepsi-Cola Bottling Company, Lancaster, Pennsylvania, its officers, agents,,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Chauffeurs, Teamsters and Help-ers,Local Union No. 771, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or any other labororganization of its employees, by discriminatorily discharging or re-fusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hire and tenure of employment or anyterm or condition of employment.(b)Refusing to bargain collectively with respect to rates of pay,wages, hours of employment, and other terms and conditions of em-ployment with the above-named labor organization, as the exclusiverepresentative of its employees in the following appropriate unit: Allemployees of Respondent's warehouse in Lancaster, Pennsylvania,excluding office clerical personnel and supervisors as defined in the Act.(c) Interrogating employees as to whether they were for the Union,had signed up with the Union, had been talked to about the Union,had attended union meetings, or their reasons for not attending meet-ings, in a manner constituting interference, restraint, and coercionwithin the meaning of Section 8 (a) (1) of the Act.(d)Threatening employees with discharge, loss of employee bene-fits, or other economic reprisals if they selected or adhered to theUnion as their collective-bargaining representative.(e)Announcing and granting bonuses, promising higher wages,better jobs, and other employment benefits to induce the employees toreject the Union as their collective-bargaining representative.(f)Preparing, and soliciting employees to sign, union authoriza-tion withdrawals, and engaging in surveillance of union meetings.(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership insigned authorization cards.As fully set forth by the Trial Examiner,Respondent's re-fusal on and after November 11, 1960, to recognize the Union as bargaining agent vio-lated Section 8(a) (5) of the Act. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of the employees in theabove-described appropriate unit with respect to rates of pay, wages,hours of work, and other terms and conditions of employment, andembody in a signed agreement any understanding reached.(b)Offer to Richard Dommel immediate and full reinstatementto his former or to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as a result ofthe discrimination against him, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(c)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to the four employeeswho went on strike on December 8, 1960, John Gebhard, DavidDinkel, Robert Kloeffer, and Carl Kudia, dismissing, if necessary,any persons hired on or after that date, and make them whole forany loss of pay they have suffered or may suffer by reason of theRespondent's refusal, if any, to reinstate them, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy."(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due un-der the terms of this Order.(e)Post at its plant in Lancaster, Pennsylvania, copies of the noticeattached to the Intermediate Report marked "Appendix A." 2 Copiesof said notice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by Respondent's authorizedrepresentative, be posted by Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.EThis notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." ALLEGHENY PEPSI-COLA BOTTLING COMPANY391(f)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondent violated the Act by re-fusing to reinstate the strikers.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Chauffeurs, Teamsters and Helpers, Local Union No. 771,International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued his complaint, dated February 2, 1961, against Allegheny Pepsi-ColaBottling Company, herein called ,the Respondent.With respect to the unfair laborpractices, the complaint, as amended at the hearing, alleges,- in substance, that:(1) the Union has been the exclusive bargaining representative of all the employeesin a specified appropriate unit at all times about November 7, 1960; (2) at all timesthereafter Respondent has refused to bargain collectively with the Union as suchrepresentative, although requested to do so; (3) in November 1960, Respondent'ssupervisors and agents engaged in specified acts of interference, restraint, and coer-cion; (4) Respondent discharged employee Richard Dommel on December 7, 1960,and thereafter refused to reinstate him because of his union membership and activi-ties; (5) on or about December 7, 1960, certain of Respondent's employees wentout on a strike which was caused by Respondent's unfair labor practices; (6) Re-spondent refused to reinstate the strikers upon their unconditional request for rein-statement about December 9, 1960; and (7) by the foregoing conduct, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1), (3),and (5) and Section 2(6) and (7) of the National Labor Relations Act, as amended.In its duly filed answer, Respondent admits that it discharged Richard Dommel onDecember 7, 1960, and thereafter refused to reinstate him, and that certain of itsemployees went out on strike, but denies the appropriateness of the unit alleged inthe complaint, the Union's majority status, and all unfair labor practice allegations.Pursuant to due notice, a hearing was held before Louis Libbin, the duly desig-nated Trial Examiner, at Lancaster, Pennsylvania, on March 7 to 9, 1961.Allparties appeared, were represented at the hearing, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to present oral argument, andto file briefs.On May 5, 1961, the General' Counsel and the Respondent filed briefs,which I have fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent was incorporated in the State of Delaware on April 12, 1960, and isengaged in the business of manufacturing and selling soft drinks. It maintainsoffices andplaces of businessin Pennsylvania, Maryland, and West Virginia.Fromthe commencement of its operations on September 9, to December 31, 1960, whichis a representative period, Respondent transported and delivered from its plants inPennsylvania, products valued at $244,372, to points located outside the Common-wealth of Pennsylvania; during the same period, Respondent purchased products,valued at $181,880, which were shipped and delivered to its Pennsylvania plantsfrom points located outside the Commonwealth of Pennsylvania.Upon the above admitted facts, I find that Respondent is engaged in commercewithin themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find thatChauffeurs, Teamsters and Helpers, Local Union No. 771, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, herein calledthe Union, is a labor organization within the meaning of-Section 2(5) of the Act. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesRespondent took over the operations of the Cloverdale Spring Company onSeptember 8, 1960, including the personnel and supervisory staff then employed.Among the plants thereafter operated by Respondent was a bottling plant at Harris-burg, Pennsylvania, where the soft drinks were manufactured, and a warehouse ordistributing plant at Lancaster, Pennsylvania.The soft drinks were brought fromthe Harrisburg plant to the Lancaster warehouse from which they were distributedto Respondent's customers in the area by driver-salesmen who operated over speci-fied routes.The events which gave rise to this proceeding involve only the Lancasterwarehouse or plant.At this plant, Respondent employed seven driver-salesmen andtwo warehousemen.'Practically all of them had been employed at this warehouseby the Cloverdale Spring Company and there was no break in the continuity oftheir employment when Respondent took over the operations.Respondent's supervisory hierarchy insofar as herein material are as follows:Morton M. Lapidus, president; Rudolph Koser, regional or district manager for thearea covered by the Harrisburg sales operations,2 the Lancaster operations, and bythe distributors in Sunbury and York, Pennsylvania; Henry Sears, manager of theLancaster warehouse and operations; Calvin Suter, supervisor over the Lancasterwarehouse and operations; and Mr. Klemmer, a fieldman under Koser.The Re-spondent admits that the foregoing are all supervisors within the meaning of the Act.Self-organization among Respondent's employees at the Lancaster warehousebegan early in November 1960. Immediately thereafter and continuing into thefollowing month, some of Respondent's admitted supervisors engaged in conductdesigned to counteract this movement.On November 9, 1960, Respondent ad-mittedly received a letter from the Union, claiming majority representation of theLancaster employees and requesting a meeting to negotiate an agreement.Byletter dated November 11, the Respondent denied the Union's claim of majorityrepresentation and refused to recognize the Union without certification.On Decem-ber 7, 1960, Respondent discharged Richard Dommel, who had been employed as awarehouseman in the Lancaster plant.Four of the seven driver-salesmen employedat the Lancaster plant thereupon went on strike and were subsequently refused rein-statement by Respondent.The principal issues litigated in this proceeding are (1) whether Respondent'sadmitted supervisors engaged in acts of interference, restraint, and coercion withinthemeanng of Section 8(a)(1) of the Act, (2) whether Respondent's refusal torecognize the Union constituted a refusal to bargain within the meaning of Section8(a)(5) of the Act, and (3) whether the discharge of employee Dommel and therefusal to reinstate the strikers constituted discrimination with respect to hire andtenure of employment within the meaning of Section 8(a)^(3) of the Act.B. Interference, restraint, and coercionThis section deals with the conduct of District Manager Koser, Manager Sears,Supervisor Calvin Suter, and Klemmer, all admitted by Respondent to be super-visors within the meaning of the Act.The factual findings in this section are basedon credited testimony which is entirely undisputed.Although still in the Respond-ent's employ at the time of the instant hearing, Respondent did not call any of theabove-named supervisors as witnesses and made no showing nor claim that theywere unavailable.1.The factsa.Commencement of employee self-organizationIn the latter part of October 1960, Union Representative Weaver received atelephone call from John Gebhard, one of the driver-salesmen employed at Respond-ent'sLancaster warehouse, who inquired about the possibility of the Respondent'semployees being organized.Weaver replied that he would be glad to meet withGebhard at any time. On Friday, November 4, Gebhard again telephoned Weaverto inquire if Weaver would be available to meet with some of Respondent's driversthat evening.Gebhard, accompanied by two other driver-salesmen, David Dinkeland Paul Suter. met with Weaver at the union hall that evening.Weaver explainedabout the benefits that would be derived from union organization.The men inquired1The parties are in dispute as to whether a tractor-trailer driver should be regarded asbeing part of the Lancaster employee complement.2 The Harrisburg plant also operated as a sales plant and employed driver-salesmen. ALLEGHENY PEPSI-COLA BOTTLING COMPANY393what they would have to do to get organized.Weaver stated that a majority of theeligible employees would first have to sign union membership application cardswhich authorize the Union to act as their sole bargaining agent, and that theUnion would then notify the Company.Weaver then gave the men a handful ofthe union authorization and application cards.The men agreed to meet withWeaver again the following Sunday morning, November 6, which was the Union'sregular meeting day.This Sunday morning meeting at the union hall was attended by the above-namedemployees and other driver-salesmen.About four or five employees handed intheir signed union membership application and authorization cards.b. Interrogation by Sears and Calvin SuterWhen Robert Kloeffer came back to the warehouse from his route on Monday,November 7, Supervisor Calvin Suter approached him and said,"Well, I heardyou were out at the union hall again yesterday?"Kloeffer replied that he was.Suter then asked if Kloeffer had signed up.Kloeffer answered in the affirmative.Suter then stated, "Well,after this happened before, you promised us you'd neverdo it again.You just went behind my back and went and did it." 3Aboutthe same time,Manager Sears approached Carl Kudia,a new driver-salesman who happened to be in Sears' office in connectionwithhis work,and askedifanyone had talked to him about the Union.Kudia truthfully replied thatnobody had.c.Employeemeetingof Tuesday, November 8Pursuant to a notice posted on the bulletin board on Monday, November 7,announcinga salesmeeting for the following morning, all seven driver-salesmen andthe two warehousemen assembled at the plant about 7 a.m. on Tuesday, Novem-ber 8.The Respondent was represented by District Manager Koser, Plant ManagerSears, and Supervisor Calvin Suter.The meeting lasted about 2 hours and Koserdid most of the talking.Koser started the meeting by saying, "I see you fellows are trying to get a thirdparty in here."He angrily pounded on the table and stated that "I told you beforefellows that we didn't need a third party here" and that we could settle the problemsourselves.He warned the employees that if the Union went through, the new ware-house then under construction would not be completed.Koser asked how much theemployees expected to get out of this union business.Gebhard spoke up and statedthat they might get a guaranteed salary of $75 a week.Koser replied that theymight get that but he assured them that he would see to it that they would not makeany more than that even if he had to cut down the number of routes and put onmore trucks.During the course of the meeting, Koser asked which employees werefor the Union.Five driver-salesmen(Gebhard, Dinkel, Paul Suter, Kloeffer, andLeonard) indicated that they were for the -Union.Koser pointed out that theemployees had tried to form a union before and that on that occasion Paul Sutergot fired.He promised that if they dropped the whole thing right now, nobodywould be fired over it.During the meeting he also announced that a $70 bonuswould be paid every other month, until three payments had been made, to all thosewho had been employed prior to January 1960.4He pointed out that this bonuswas not being granted because of what the employees had done with respect totheUnion, as it had been planned long before, but he warned that if the Unionwent through there would not be any more bonuses for anyone.d.Employee meeting of Wednesday, November 9Pursuant to another posted notice announcing another meeting, all seven driver-salesmen assembled at the plant about 7 a.m. on Wednesday, November 9. Thewarehousemen were not present on this occasion.Respondent was represented byManager Sears and Supervisor Calvin Suter.The meeting lasted about 15 minutes.Manager Sears reminded the men that Koser had told them the previous morningthat if they dropped the "whole thing," referring to the Union, nobody would befired over it.Gebhard stated, "You know better than that, Hank, because if wedrop the whole thing now, I'll be the first to go." Sears replied that if that happened,8 The recordshows that in July 1958,whenCloverdale Spring Companywas operatingthe Lancaster plant, the employees tried toform a unionand that at that timeemployeesPaul Suter and David Dinkel were discharged* This included all the employees except one salesman-driver,Kudia, and one ware-houseman,Dommel. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwould have to come from "higher-up." Supervisor Suter stated that if the unionbusiness goes through, someone would have to be let out even if he had to run one,of the routes himself.e. Incident with respect tosolicitationand preparation of union withdrawalson November 12Saturday was a nonwork day.Richard Dommel, one of Respondent's warehouse-men, had arranged to meet Paul Suter, a driver-salesman, at the warehouse onSaturday morning, November 12, and they were then to proceed to attend a pancakepicnic.When Dommel arrived at the plant that morning, Manager Sears andSupervisor Suter were already there.Sears asked Dommel to take a panel truckand drive over to Robert Leonard's house and bring Leonard back to the warehouse.Dommel did so but was informed by Mrs. Leonard that her husband had alreadyleft.When Dommel returned to the warehouse, he saw Leonard and Paul Suterin the office.Leonard was sitting at a desk copying something from a piece of paper.While Dommel sat down and was waiting, he heard Sears tell Supervisor Suter thatas soon as these statements which were being copied were turned into the Union,everything would be all right because they would not have the right amount ofmen for the Union to go through.When Leonard finished copying his statement,Sears brought a typewritten copy over to Paul Suter who was seated at another deskbeside Dommel. Paul Suter then copied from the typewritten statement and signedhis name.Both Leonard and Paul Suter had written in ink on a white piece ofpaper.When he finished, Supervisor Suter came over and put both written state-ments into an envelope.Before Dommel left, Manager Sears came over to himand said, "Now, Dick, I want you to keep your mouth shut about this."Dommelreplied, "Don't worry, Hank, I won't say nothing."Dommel and Paul Suter thenleft to go to the pancake picnic.f.Incident with respect to surveillance of union meetingOn Mondayevening ofNovember 14, 1960, Mrs. Grace Gebhard drove with herhusband, who was going to attend a union meeting, to the union hall. They arrivedthere about 7 o'clock, parked their car directly in front of the union hall, and gotout and stood talking to some of the other union members in front of the parkinglot.While they were standing there, Supervisor Calvin Suter drove by in his car"very slowly."Mrs. Gebhard recognized Calvin Suter, whom she knew personally,and also his car.Mrs. Suter was also in the car. Shortly thereafter, the men wentinto the hall for themeeting, andMrs. Gebhard sat in her car which was parkedon the street in front of the union hall.While she was sitting there, she saw CalvinSuter drive by again, even "more slowly" than the first time, and he was lookinginto the parking lot.A short time after that, she saw him drive by again and thistime he drove onto the parking lot where he came to a stop for a minute or so andthen continued on through the lot.About 15 to 30 minutes later, she saw him driveby again and onto the parking lot where he stopped for a while and then continuedthrough the lot.Carl Kudia, a driver-salesman,was attending the meeting, which was held on thefirst floor of the Teamsters' hall.During a lull in the meeting, he was standing atthe window which overlooked the parking lot.While looking out this window, hesaw Calvin Suter's car drive onto the parking lot, where it came to a stop for ashort while and then drove on.The lights lit up the front of the union hall andKudia recognized Calvin Suter and his car .5When Kudia reported for work thenext morningand proceeded to check outhis truck,Manager Sears approached and asked him if he had attended the unionmeetingthe preceding night.When he replied in the affirmative, Sears asked ifKloeffer, another driver-salesman,had attended.Kudia replied that he did not know.When Kloeffer returned from his route on Tuesday evening, November 15,Manager Sears asked, "Why weren't you out at the meeting last night, out at theunion hall?"When Kloeffer replied that he was there, Sears stated that "your carwasn't seen there."Kloeffer explained that he did not arrive at the union hall untilafter 9 p.m. because he bowled from 7 to 9 thatevening.g.Employee meeting shortly before ThanksgivingShortly before Thanksgiving, Respondent called another sales meeting, which wasattended by the driver-salesmen and warehousemen.The Respondent was repre-8The union hall is located on North Duke Street, which is one way going south. Therecord shows that one cannot go by way of North Duke Street in order to go directly fromthe warehouse to Calvin Suter's home ALLEGHENYPEPSI-COLA BOTTLING COMPANY395sented by District Manager Koser, Plant Manager Sears, and Supervisor Suter.Theemployees were informed that the bonus, which had been promised to the employeesat an earlier meeting, would be increased from $70 to $100 and that the twoemployees, Dommel and Kudia, who had not been eligible for that bonus, wouldget a bonus of $60, to be paid three times.h. Incidents involving employee KudiaOn one occasion prior to Thanksgiving when Kudia went into the office to pickup his check upon his return from his route, Manager Sears stated that Kudia couldhave made more money if Sears would have known whether Kudia was for or againstthe Union.Kudia made no reply.On another occasion Sears told Kudia that a Mr. Klemmer, an admitted supervisorwithin the meaning of the Act, who was responsible to District Manager Koser, wascoming down from Harrisburg and would go out with Kudia on his route.Whilethey were on the route, Klemmer asked Kudia what he thought about the Unionand if he was for or against it.Kudia stated that he thought the Union was a goodthing because they would have some sort of job security and insurance.Klemmerasked if Kudia liked his job.Kudia replied in the affirmative and added that hewould be interested in the type of work dealing with the vending machines.Kudia attended the meeting shortly before Thanksgiving, previously described,where he was informed that he would be eligible for a bonus of $60. At the end ofthe meeting, Sears told Kudia that Koser would like to see him after everyone hadleft.Koser then told Kudia that Klemmer had talked to Koser about Kudia's in-terest in the vending machines, that if Kudia was really interested Koser could ar-range to get him the job of working on the vending machines; but to do that Koserwould first have to know whether Kudia was for or against the Union.Koser toldKudia that he would have to make his decision by the following Wednesday.The men worked on Saturday, November 26, to make up for Thanksgiving.WhenKudia came in that evening, Sears told him that he had until the following Mondayto make his decision instead of until Wednesday as Koser had informed him. Searsinstructed Kudia to give him his answer before he went out on his route on Mon-day, November 28.As soon as Kudia arrived on Monday morning, Sears asked if he had made hisdecision.Kudia replied that he had, and stated that he would not be interested inthe job.Sears retorted, "Well, we know how your stand is for the Union."i.Incidents involving Richard DommelManager Sears had agreed to help Dommel get certain information about a per-sonal problem with which Dommel was concerned.About November 11, 1960,Dommel received a personal call at the warehouse from his uncle. In response toDommel's request, Manager Sears listened to the conversation on an extension lineto be sure to get the exact information which Dommel wanted.During the con-versation,Dommel's uncle stated that the matter he wanted to discuss concernedthe Union and that he did not wish to say any more about it until he saw him at hishome that night.Dommel's uncle was a member of the Union at another company.After Dommel-hung up the telephone receiver, Sears came over and urged Dom-mel not to let his uncle talk him "into going union," adding that he knew it wouldbe hard for Dommel to resist his uncle because of the relationship. Sears alsopromised that "we're going to fix you up here with higher wages" and again urgedDommel not to let his uncle "talk him into anything."Dommel replied that he hada mind of his own and could make his own decisions without being talked intoanything.Dommel attended the meeting shortly before Thanksgiving when he and employeeKudia were informed that they were eligible for a $60 bonus, to be paid three times.After the meeting, Dommel was in the office when Manager Sears put his armsaround him and said, "Well, Dick,.you stick with us and I'll tell you what I'lldo..You got $180 coming.. . . I.11 give you ten and I'm quite sure Cal Suterwill give you ten, we'll make it an even $200."About that time, employee Dave Dinkel, a driver-salesman, had an automobileaccident.The next morning, Sears told Dommel about Dinkel being in a car acci-dent the preceding night.Sears then pointed out that this would be a good chanceto get one more out of the Union if he could get him on a drunken driving charge.In Dommel's presence, Sears then called the State police barracks and inquired whatcharge they had on Dave Dinkel. Sears was unable to get the requested informa-tion and decided to go out and see if he could get it in person. Later in the day, 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDSearstold Dommel that he had found out that they did not have a drunken drivingcharge on Dinkel.On December 6, Supervisor Calvin Suter was running employee Frye's routebecause the latter was on vacation.Dommel had been requested by Manager Searsto help Suter on the route.This was the first time Dommel had ever gone out onthe truck with Suter to make deliveries.While they were on the route, Suter toldDommel that everything would be better once the Union was "out of the way," thatthey would then have hospitalization, a pension, more wages, and the warehouse.Suter then asked Dommel if he "was still with the Company."Dommel repliedin the affirmative, although he had previouslysigned a unionmembershipapplica-tion and authorization card.2.Concluding findingsThe complaint alleges that the Respondent, by the conduct of the above-namedsupervisors, interfered with, restrained, and coerced its employees in the exerciseof their statutory rights in violation of Section 8(a)(1) of the Act. In substancethese allegations fall into the following categories: (a) Interrogation concerningunion membership, activities, and sympathies, (b) threats of economic reprisals,(c) offers of benefits, including bonuses as inducements, (d) surveillance of a unionmeeting, and (e) preparing and soliciting employees to sign union withdrawals.Re-spondent's brief makes no mention of these allegations or of the record evidenceto support them.a.As to interrogationI find that, under the circumstances previously described, Respondentengaged inunlawful interrogation violative of Section 8(a) (1) of the Act 6 by the conduct ofDistrictManager Koser in asking the employees, assembled by Respondent at theNovember 8 meeting, to disclose who was for the Union; by the conduct of Man-ager Sears on November 7 in asking Kudia if anyone had talked to him about theUnion, and on November 15 in asking Kudia if he had attended the union meetingthe preceding night and if employee Kloeffer were there,and also inasking Kloefferwhy he was not at the meeting at the union hall the preceding night, pointing outthat his car had not been there; by the conduct of Supervisor Calvin Suter onNovember 7 in asking employee Kloeffer if he had signed up with the Union and,upon receiving an affirmative reply, accusing him of signing up behind his back,and on December 6 in asking employee Dommel if he was still sticking with theCompany, after enumerating the benefits everyone would have once the Union wasout of the way; and by the conduct of Klemmer in November in asking Kudia,while he was with him on the route, what he thought about the Union and if hewas for oragainst it,at the same timealso inquiring if he liked his job.b.As to threats of reprisalsDistrictManager Koser's statements at the November8meetingthat if theUnion went through, the new warehouse then under construction would not becompleted, he would see to it that the men did not earn any more than the $75 aweek promised by the Union as a guarantee even if he would have to cut down theroutes and put on more trucks, and there would not the any more bonuses for any-one, constituted clear and direct threats of economic reprisals which were coercivewithin the meaning of Section 8(a)(1) of the Act.Equally coercive was Koser'sreminder that an employee had been discharged when the employees tried to forma union on a prior occasion, coupled with his promise that nobody would be firedif they dropped the whole thing right now. To the same effect was Manager Sears'conduct at the meeting the followingmorningin reminding the employees of Koser'swarning that if they dropped the whole thing nobody would be fired over it, andSuter's statement at that meeting that if the union business does go through someonewould be let out even if he had to run one of the routes himself. Finally, Sears' state-ment to Dommel, on the occasion when Sears learned of Dinkel's automobile acci-dent, that this would be a good chance to get one more out of the Union if he couldget him on a drunken driving charge, constitutes a threat to seize upon a suitable pre-text to discharge a union adherent and hence was coercive.6 Blue Flash Empress, Inc.,109 NLRB 591, 593;American Furniture Company, Inc.,118NLRB 1139, 1140;AinsworthManufacturing Company, Springlield Division orPrecasco Corporation,131 NLRB 273. ALLEGHENY PEPSI-COLA BOTTLING COMPANY397I find that by the above-described conduct of Koser, Sears, and Suter, Respondentviolated Section 8 (a)( 1 ) of the Act.7c.As to offers of benefits as inducementsSears told employee Kudia before Thanksgiving that he could have made moremoney if Sears were to know how Kudia stood with respect to the Union; afterThanksgiving Koser and Sears offered Kudia the vending machine job, in whichKudia had expressed an interest, but only on condition that Kudia first disclose hisposition with respect to the Union. It is clear from all the surrounding circumstancespreviously set forth, and I find, that these offers and promises were made to induceKudia to declare himself as being opposed to the Union and their fulfillment wasin fact conditioned upon such a declaration.Sears' promise of higher wages toemployee Dommel, while urging him not to let his uncle talk him into the Union,and his offer, on a subsequent occasion, to increase Dommel's bonus by personalcontributions from Sears and Suter, were clearly made, as I find, for the purpose ofinducing Dommel to "stick" with the Company and to refrain from supporting theUnion.As late as December 6, Supervisor Suter reminded Dommel that the em-ployees would get such benefits as hospitalization, pensions, higher wages, and thenew warehouse once the Union "was out of the way."I find that by the above-described conduct of Koser, Sears, and Suter, Respondentviolated Section 8(a)(1) of the Act.With respect to the bonus announced at the employee meeting of November 8, andsubsequently paid to the employees, the record shows that this was determined uponin negotiations between Respondent and the Cloverdale Spring Company in July1960 and its payment was assumed as a liability by Respondent. It was to be paidbeginning November 30, 1960, to all those who had been employed prior to Januaryof that year.The employees were informed that the bonus had previously been de-termined upon and that their action in connection with the Union had nothing to dowith it. I therefore find that Respondent did not violate the Act by the announcementand payment of this bonus.However, the same is not true of the bonus announced shortly before Thanksgivingand paid to employees Kudia and Dommel.Kudia had only been employed byRespondent the preceding month, and Dommel was working at the Lancaster ware-house only since August.These two employees admittedly had not been eligible forthe bonus which had been assumed by Respondent from Cloverdale Spring Com-pany and had been announced on November 8. Respondent adduced no testimonyto explain the bonus to Kudia and Dommel. Under all the circumstances, and uponconsideration of the entire record as a whole, I find that the announcement and pay-ment of the bonus to employees Kudia and Dommel was to induce them to refrainfrom selecting the Union as their bargaining representative.By such conduct,Respondent violated Section 8(a)(1) of the Act.d.As to the preparation and solicitation of employees to sign union withdrawalsThe findings previously related with respect to this incident on November 12 (seesection 1,e,supra),are based on the credited testimony of Richard Dommel, theonly one who testified on this matter.Respondent did not call Sears or Calvin Suteras witnesses to explain this incident.Nor has Respondent made any mention of itin itsbrief.As the Supreme Court has held,8 "the failure under the circumstancesto call as witness those . . . who were in a position to know . . . is itself persuasivethat their testimony if given, would have been unfavorable" to Respondents.Theforegoing, considered in the light of the other antiunion conduct of Sears and Super-visor Suter set forth in this report, convinces me and I find that they had prepared7 President Lapidus' statement, at a banquet attended by the employees on November 10,that whether or not the Union came into the plant no one would be discharged, was in-sufficient, under all the circumstances, to constitute an effective disavowal and repudiationof the threats and warnings of Koser, Sears, and Suter so as to absolve Respondent fortheir unlawful conductSee,e.g.,Fulton Bag and Cotton Mills,75 NLRB 883, 884, enfd175 F 2d 675 (CA5) ; H I. Gooded/b/a, Goode MotorCompany,101 NLRB 43, 53;andBeatriceFoodsCompany,84 NLRB 493.9 Interstate Circuit, hoc. v. U.S,306 U.S 208, 226, see alsoN L R B v. HomedaleTractor & Equipment Company,211 F. 2d 309, 315 (C A.9) ; Spartanburg SportswearCompany,116 NLRB 1914, 1926. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDand successfully solicited employees Leonard and Paul Suter to sign union authoriza-tion withdrawals.9I find, in accord with well-established precedents,1° that ty the above-described con-duct of Sears and Suter, Respondent violated Section 8(a)(1) of the Act.e.As to surveillanceUpon consideration of the facts set forth in Section 1, f,supra,and the failure ofCalvin Suter to testify, I find that on Monday evening, November 14, SupervisorCalvin Suter engaged in surveillance of the union meeting hall and adjoining parkinglot to ascertain which employees were attending the union meeting, and that Searswas aware of his conduct in this respect.That such conduct constitutes a violationof Section 8(a)(1) of the Act requires no citation of authority.C. Discrimination with respect to hire and tenure of employment1.Richard DommelRichard Dommel was employed at the Lancaster warehouse since about August1960, and was regarded as a satisfactory employee.He was discharged on December7, 1960, under circumstances hereinafter described.The General Counsel contends,as the complaint alleges, that his discharge was discriminatorily motivated in viola-tion of Section 8(a) (3) and (1) of the Act. The Respondent contends that he wasdischarged for cause.Unless otherwise indicated, the factual findings in this sectionare based on credited testimony which is wholly undenied.a.Events preceding Dommel's dischargeWhen the employees began organizing, Dommel decided not to have anything todo with the Union.Thus, in early November, before the November 8 employeemeeting, Dommel informed Manager Sears that employees had been to his home tosolicit him for the Union, that Paul Suter, John Gebhard, Dave Dinkel, Bob Leonard,and Bob Kloeffer were the employees who were for the Union, and that he(Dommel) would just as soon stay out of it. Sears immediately went to the tele-phone and asked for a long-distance Harrisburg operator. Sears then,told the otherparty on the line that the men had started the Union again and then named the fiveemployees mentioned by Dommel. As he was naming them, Sears wrote their namesdown on a piece of paper on his desk. Sears then said, "Yes, Paul Suter's gone thistime.He tried it before and we didn't put up with it, we fired him before for it andhired him back, and we're not taking no chances this time again." 11 Sears continuedhis telephone conversation and stated, "No, Dommel isn't," that he was not sure ofKudia, and "No, Frye isn't.No, Fisherisn't."This accounted for all the driver-salesmenand warehousemen employed at the Lancaster plant.The entire actionsand conduct of Sears, set forth in this report, indicate, as I find, that he regardedthe driver-salesmenand warehousemen as constituting the entire employee comple-ment of the Lancaster warehouse, exclusive of clerical personnel and Supervisor Suter.When Sears finished his telephone conversation, Supervisor Calvin Suter cameinto the office. Sears explained to Suter what had happened and named the men whowere for the Union. Suter replied that he was going to jump into his car and gosee Paul Suter and Bob Leonard immediately to try to talk them out of it beforethey got "too far out."From then on throughout the month of November, Sears and Calvin Suter woulddiscuss the Union with Dommel almost every day. Sears would say that he wantedDommel to "stick" with the Company, promising that he would get higher wages.At the beginning, they were uncertain about employee Carl Kudia's position withrespect to the Union and stated that it stood 5 to 4 in favor of the Union. Laterin the month they told Dommel that he was the keyman as to whether the Unionwould be voted in.They kept after Dommel almost every day, urging him not tochange his mind.Manager Sears had agreed to get some information about apersonal problemwith which Dommel was concerned.About November 11, Dommel received a0 The correctness of my conclusion in this respect seems to be verified by the fact thatLeonard and Paul Suter were the only union card signers who did not join the strike ofDecember 8 in protest against the discharge of Doinmel, as hereinafter found10 See,e g, Atlanta Paper Company, at at.,121 NLRB 125, 137-138, and cases cited infootnote 11 on page 138.11 As previously noted, the employees tried to organize a union at the Lancaster plantin July 1958 and at that time employee Paul Suter was discharged. ALLEGHENY PEPSI-COLA BOTTLING COMPANY399-personal call from nis uncle at the plant during working hours.At Dommel's request,Sears listened to the conversation on an extensionline inorder to be certain to getthe correct information Dommel was seeking.During the conversation, Dommel'suncle stated that the matter he wanted to talk about concerned the Union, and thathe did not wish to say any more aboutituntilhe talked to Dommel at his hime thatnight.Dommel's uncle was a member of the Union at another company.WhenDommel finished his telephone conversation, Sears came over and urged Dommel notto let his uncle talk him "into going union," adding that he knew it would be hardto resist a relation but pointing out that they were "going to fix" 1um up with higherwages here.Dommel replied that he had a mind of his own and that he could makedecisions of his own.The next morning, Dommel was in the warehouse office where Sears and CalvinSuter had prepared and successfully solicited Bob Leonard and Paul Suter to signunion authorization withdrawals, as previously found.On that occasion, Searswarned Dommel to keep his "mouth shut about this."Dommel replied, "Don'tworry, Hank, I won't say nothing."On Monday, November 14, Dommel signed a union membership application andauthorization card.However, he tried to conceal this fact from his superiors.As previously found, after the meeting shortly before Thanksgiving when the bonusfor Kudia and Dommel was announced, Sears put his arms around Dommel andpromised to increase his total bonus with a $10 personal contribution by himself andanother $10 personal contribution by Supervisor Suter if he would "stick" with theCompany.In the latter part of November, Sears began taking applications and District Man-ager Koser began interviewing applicants.This led Dommel to ask Koser if Dommelhad to worry about his job.Koser replied in the negative, assuring Dommel that ifhe would "stick" with the Company he would have a job as long as he wanted it.Prior to November, whenever Dommel had occasion to drop any bottles, Searswould tell him to watch himself, that they only allowed a certain amount of breakage,and that he did not want too many bottles broken.However, when Dommel acci-dentally dropped about 4 or S cases of cola in the latter part of November, breakingabout 60 full bottles, Sears told Dommel to "forget about it" and not to "worryabout it."on a route of a driver-salesman who was on vacation.On that occasion, as pre-viously found, Sears enumerated the benefits the employees would have once theUnion was "out of the way" and then asked if Dommel was "still with the Com-pany."Dommel replied that he was.b. Incidents alleged to bear on the dischargeRespondent's trucks are leased from and serviced by E. A. Stover Company..Dommel had the following arrangement with Manager Sears: If a route truck neededmaintenance or servicing, Dommel was to drive that truck to Stover's garage at theend of his workday.There, he would receive a panel truck which he used as trans-portation to his home.The next morning, he would drive the panel truck from hishome to the Lancaster warehouse. Then, the driver-salesman whose route truck wasin the garage would drive the panel truck from the warehouse to Stover where he-would pick up his route truck and go out on his route. If the panel truck was drivenmore than 6 miles on any occasion, Stover charged the Respondent for the entiremileage at the rate of 3 or 4 cents per mile; otherwise there was no charge formileage.Dommel did not always take the same route home, depending on thetraffic; also, on occasion he would stop for a soda or to get something on the,way home.On one occasion in November, Sears told Dommel that he was 13 miles over onthe panel truck.Dommel expressed amazement and stated that there must be somemistake and that he knew he did not put 13 miles on that truck.Dommel offeredto pay for the mileage if Sears did not believe him. Sears replied that he would takeDommel's word for it and that Dommel should forget about it.However, thatevening when Dommel took out anotherpaneltruck from Stover, he told the boywho gets the panel truck that he had Dommel marked down for 13 miles on the panel-truck and that he knew he had not driven13milesThe boy replied that "we ain'tperfect" and that anybody can make a mistake. The next morning Dommel repeatedthis to Sears.1212Relying on the daily checking record of Stover, Respondent attempted to show thaton October 24-25, Dommel had driven 23 miles on the panel truckHowever, this record'does not bear Dommel's name as the driver and indicates that the panel truek was taken,, 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Friday,December 2, Dommel left the warehouseshortlyafter 6 p.m. anddrove the route truck to Stover where he arrived about 6:30 p in.He left Stoverwiththe panel truckabout 10minutes later andwould have arrived at his home about7 p.m. if he had drivenstraight home.However, he went out of his way a fewblocksto stop at one of Respondent's customers,locatedin the 7th ward, where hespent aboutan hour talkingto Paul Suter, oneof the driver-salesmen.He leftabout 8 p.m. and headed for his home which was only about7 blocks from the7th wardstore.On the wayto his home the paneltruck broke down.He reportedthe breakdown to Stover.The truckwas finallypicked up about 9:30 that evening,and Dommel was given another panel truck to drive home.The next morning, Saturday,December 3, a nonworkday, Dommelwent down tothe warehouse and reported the incident to Sears.He told Searsthat he hadstopped at the 7th ward store to talk to Paul Suterand that onthe wayhome thetransmission went out on the panel truck.He explainedhat he had called Stover,had gonebackto the scene and helpedStover'smechanichook up the truck that hadbrokendown,and that themechanictold himthat the transmission giving out couldhappen to anyone.Sears'only reply was thatas long asE. A. Stover "isn't worried,"he (Sears)was not worried.Sears then told Dommelto forget about it.c.The discharge of Dommel on December 7Shortly after lunch on Wednesday,December 7, Manager Sears called Dommel intothe office.Sears asked Dommel what was the matter, adding that he did not likeDommel's attitude here.Dommel replied that he "was a little mad, having to goout with Cal Suter on the truck"the preceding day but that he had "talked it overwith Cal Suter and straightened it out now."Sears repeated that he did not likeDommel's attitude and accused Dommel of not being himself and of having changed"these last few days." Sears then threatened to get rid of Dommel"the first chanceI'm going to get."When Dommel stated that he did not think Sears would "doanything till this union deal's over," 13 Sears "flew"out of his chair and, wavinghis finger in front of Dommel,retorted that"we'll see what I can do about it. .I never thought that you were for the Company anyway."Dommel thereupon leftthe office and went back to his work in the warehouse.As the driver-salesmen returned from their routes, Dommel began unloadingtheir trucks.While unloading Dinkel's truck, he told Dinkel about Sears' threat todischarge him on"the first reason that comes to him."Shortly thereafter,Sears called Dommel into the office again.Sears then toldDommel that he was sorry but that "I'mgoingto have to let you go."In response toDommel's query as to the reason for this action,Sears stated,"E. A. Stover is push-ing it."Dommel asked,"Pushing what?"Sears replied"They're pushing theaccident you had with the truck."Dommel remonstrated that that had happenedabout a week ago, and asked why nothing was said about it before.Dommel re-minded Sears that he had told him about the accident at the time and that Searshad said that everything was all right as long as E. A. Stover did not say anything.Sears' only comment was, "That's all I got to say, Dick.E. A. Stover's pushing us,and Mr. Lapidus [Respondent's president) fired you."When Dommel returned to get his check the following Friday,he told Sears "thatIwasn'tfired for what they said, you know that they fired me for being in theUnion."Sears replied that as far as he knew,Dommel was "fired for misuse oftruck, and Mr.Lapidus fired you."Dommel understood Sears' use of the words"misuse of truck" to have reference to the truck breaking down when the trans-mission went out.out from Stover at 7:48 a m and returned at 12 noon the next day.William Caldwell,vice president of the Stover Company in charge of rental operations,testified that thereisno way of determining which employee took the panel truck out on that occasion andwho returned it.Lapidus,Respondent'spresident, admitted that it was possible thatthe panel truck on that occasion was used by the Company and not by DommelTheuncontradicted evidence further shows that Dommel never took a panel truck out fromStover except at the end of his workday I therefore find that the record does not sup-port Respondent's claim that Dommel was the one who drove the panel truck 23 mileson that occasion130n November 16, the Union had filed a petition for an election with the BoardOnNovember 29 the Board issued a notice scheduling a hearing on the Union's petition forDecember 9On December 5, the hearing was rescheduled for December 16. ALLEGHENY PEPSI-COLA BOTTLING COMPANY401d.Respondent's defenses and concluding findingsRespondent contents that Dommel was discharged for using the panel truck on apersonalmatter outside of business hours after having been previously warned.Morton Lapidus, Respondent's president, was the only witness to testify on behalfof Respondent.He testified that he telephoned to Sears from Baltimore between 2:30and 3 p.m. on December 7 to try to locate District Manager Koser, and that he hadthe following conversation with Sears: Sears replied that Koser was not in theLancaster area but that he had another matter that had come up. Sears then ex-plained the arrangement about Dommel delivering a route truck to Stover in theevening for servicing and using a panel truck to drive home and back to the ware-house the next morning.He then stated that several days earlier Dommel had notdriven directly to his home from Stover but went toan area,called the ward, wherehe spent quitesome time,that later that evening the transmission fell out of thetruck due to no fault of Dommel, and that Dommel called the Stover Companywhich had the truck taken back to be repaired.Lapidus asked whether the wardwas on the route from Stover toDommel'shome, and Sears replied in the negative.In response to Lapidus' further query as to the location of the ward with referenceto Dommel's home,Sears stated that it was a little below Dommel's home.Lapidusthen asked Sears if this had ever happened before, pointing out that their insuranceis "business hour"insurancewhich does not cover the use of the truck outside ofbusiness hours.Sears then related that Dommel had done the same thing a fewweeks earlier, that he had been warned at that time that he had driven 23 miles andthat Sears had paid Stover 69 cents for the 23 miles which had appeared on Stover'sbill.Lapidus thereupon ordered Sears to discharge DommelLapidus credibly testified that he had no knowledge of Dommen's union member-ship at the time of his discharge and, on the contrary, had every reason to believethat Dommel was opposed to the Union.14Nor does the record warrant a findingthat Lapidus was discriminatorily motivated in ordering Dommel's discharge.How-ever, asit isclear that Lapidus' decision to discharge Dommel was based on Man-ager Sears' report concerning Dommel's useof the panel truck on the two occasionspreviously discussed, it becomes necessary to determine whether Sears was dis-criminatorily motivated in reporting these incidents to Lapidus 15As previously found, Sears was immediately informed by Dommel about the fiveemployees who were for the Union. From then on, Sears engaged in unlawfulconduct to coerce the employees to refrain from supporting the Union, consisting ofinterrogation, threats of economic reprisals, promises of higher wages and betterjobs, and the preparation and solicitation of employee signatures to union authoriza-tion withdrawals, all as previously found.His subordinate, Calvin Suter, engaged insimilarconduct, including surveillance of the union meeting hall and parking lot, withSears' knowledge.During this period Sears regarded Dommel as being on management's side, andDommel enjoyed Sears' full trust and confidence in his efforts to combat the Union.Thus, Sears trusted Dommel to keep his "mouth shut" about the incident where Searshad Leonard and Paul Sutersign unionauthorizationwithdrawals in the plantoffice.Nor did Sears hesitate to confide in Dommel his desire to get one more outof the Union if he could find a suitable pretext when Dinkel had his automobileaccident.In addition, Sears continued to urge Dommel to "stick" with the Companyand not let anyone talk him into the Union, promising him higher wages and per-sonal contributions by himself and Calvin Suter to increase his bonus by $20.And,whereas previous to the advent of the Union Sears had warned Dommel not to breaktoo many bottles, when Dommel dropped 4 or 5 cases and broke about 60 bottles ofcola in the latter part of November, Sears merely told him to forget about it andnot to worry about it.Sears knew early in November that 5 out of the total of 9 driver-salesmen andwarehousemen employed at the Lancaster plant wereunionsupporters and that thecount therefore in his view stood 5 to 4 in favor of the Union. On November 12,he had induced employees Leonard and Paul Suter to sign union authorization with-drawals, as previously found, so that the count at that time in his view was 6 to 3against the Union.He was uncertain as to where Kudia stood with respect to theUnion and he and Koser were making efforts to induce Kudia to declare himselfagainst the Union by offering him the vending machine job concerning which he had14 At a banquet for Lapidus, held on the evening of November 10 and attended by allLancaster employees. Dommel had expressed himself to Lapidus as being for management.15 See,e g, Federal Tool Corporation,130 NLRB 210.630849-62-vol. 134-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpressedsome interest.When Kudia finally turned down the proffered job afterThanksgiving, Sears stated that he now knew that Kudia was for the Union. InSears' view, the count now became 5 to 4 against the Union. It was from this pointon that Sears and Suter kept telling Dommel that he was the keyman as to whetherthe Union would be voted in. For, if Dommel were to support the Union, the count,in Sears' view, would again become 5 to 4 in favor of the Union. From then on,Sears and Suter kept, after Dommel almost every day, urging him to "stick" withthe Company and not) to change his mind.About the same time Koser also assuredDommel that if he would "stick" with the Company, he could have a job as long ashe wanted it.Dommel kept concealing the fact that he had already signed a unionmembership application and authorization card.On December 7, Sears' tieatment of Dommel suddenly and completely changed.Stating that he did not like Dommel's attitude and accusing him of having changedin the past few days, Sears threatened to find a pretext for discharging Dommel.When Dommel expressed the view that Sears would not do anything until "thisunion deal's over," Sears flew into a rage, accused Dommel of not being for theCompany, and warned that "we'll see what I can do about it." That same after-noon when President Lapidus telephoned from Baltimore, Sears reported the incidentinvolving the panel truck.As previously found, the incident where the truck broke down had occurred 5days earlier.During that period Sears had not regarded the matter as being ofsufficient importance to report to the president of the Company. Indeed, he hadtold Dommel to forget the incident, pointing out that if Stover was not worried he(Sears) was not worried.The other incident, which Sears reported, had occurred'in the latter part of October, according to Stover's records which are in evidence.(See footnote12, supra.)Sears had never accused Dommel of having driven 23miles in the panel truck and in fact had no proof that Dommel had done so. Onthe one occasion when Sears did tell Dommel that the panel truck was driven 13miles, Sears accepted Dommel's word that he did not put that mileage on the truckand told Dommel to forget about it, as previously found.That Sears himself wasnot averse to having the panel truck used outside of business hours, is demonstratedby the fact that on a nonwork day, Saturday, November 12, Sears had Dommel drivethe panel truck to Leonard's home to bring him to the office where the union authori-zation withdrawals were signed,also aspreviously found.Finally, when Sears in-formed Dommel of his discharge after the telephone conversation with Lapidus onDecember 7, Sears stated that Lapidus fired Dommel because Stover "is pushing us"about the "accident you had with the truck," a palpable falsehood.Upon consideration of the foregoing and the entire record as a whole, particularly(a) the efforts of Sears and Calvin Suter to find out which employees were unionsupporters, (b) Sears' unlawful conduct in opposition to the Union, (c) the fact thatSears was willing to seize upon a pretext in order to get rid of a union adherent ashe stated when Dinkel had his automobile accident, (d) the fact that near the endof November Sears regarded Dommel as the keyman on whether the Union wouldbe voted in, (e) the favored treatment which Sears accorded Dommel duringNovember, (f) Sears' warning to Dommel on December 7 that he was going tolook for a discharge pretext and his further retort that he did not believe thatDommel was for the Company, (g) his resurrection of the incidents involving thepanel truck after having previously told Dommel to forget about them and havingindicated that they were closed matters as far as he was concerned, (h) his falsestatement to Dommel on December 7 that Lapidus discharged him because Stoverwas pushing the accident Dommel had with the truck, (i) the fact that, when Dommelreturned to the plant to get his paycheck and claimed that he was fired for beingin the Union, Sears did not deny that he knew Dommel to be a union adherent ormember at the time of his discharge, and (j) the failure to call Sears as a witness, Iam convinced and find (1) that during the first week of December Sears learned orbelieved that Dommel had signed a union card or became a union supporter, (2)that that was the change to which Sears had reference on December 7 and theattitude which he stated he did not like, and(3) that his action in reporting the paneltruck incidents to Lapidus was dictated by his belief that Dommel had becotrie aunion supporter and his desire to take retaliatory measures.l6`It therefore follows,101 cannot give any weight to the decision of the Bureau of Employment Security,dated February 8, 1961, holding Dommel's discharge to be for "willful misconduct con-nected with his work" In the first place,no testimony was taken and no real hearing,had been held at that stage of the proceeding Secondly, an appeal from this decision, atwhich testimony will be taken, was still pending at the time of the instant heai ing ALLEGHENY PEPSI-COLA BOTTLING COMPANY403and I find that Dommel's discharge was discriminatory and in violation of Section8(a)(3) and (1) of the Act.172.The strikersOn Thursday morning, December 8, employees Gebhard, Kloeffer, Kudia, andDinkel congregated at the warehouse to talk to Sears, and refused to go to workunless Dommel was reinstated.Acting as spokesman for the group, Gebhard askedSears why Dommel was fired. Sears replied that he did not have to tell him any-thing and refused to give any explanation. Sears then told the group either to go towork, if they wanted to, or to get off the premises.The men thereupon left and,accompanied by Dommel, went to the union hall where they told the union repre-sentative what had happened.The men then made picket signs reading, "Pepsi Colaunfair to Teamsters Local 771," and returned to the plant where they picketed theremainder of the day.That morning President Lapidus happened to visit the Lancaster warehouse andsaw the men picketing.Lapidus thereupon arranged to have Koser and Searstelephone applicants who had previously been interviewed.As a result, the fourdriver-salesmen were replaced by new men who began working by 1 p.m. that day.These men had never before been employed by Respondent at any location.18The next morning, Friday, December 9, the four strikers and Dommel returnedto the warehouse.Standing on the sidewalk near the warehouse, Gebhard calledout to Sears that the men were here ready to take the trucks out. Sears replied,"Well, you know better than that, John." The men continued to picket the rest ofthat day and for the following 2 or 3 weeks.That morning Union Treasurer Graver telephoned to Lapidus and discussed withhim what had taken place.Graver asked if Lapidus would "take these men backto work," and stated that what would happen thereafter would be governed by theoutcome of the petition pending with the Board.Lapidus replied that he had madecertain commitments to the new men who had replaced the employees who hadwalked out and that he could not go back on these commitments. As for Dommel,Lapidus stated that he had been fired for misuse of a truck and would under nocircumstances be reemployed.At Graver's request, Lapidus agreed to think it overand to call back.About 1 hour later, Lapidus called back and again stated thatDommel could not be taken back under any circumstances, and that they wouldbe happy to take back the other four men the next time'there was a vacancy.19The issues raised by the foregoing events are (a) whether the strike was an unfairlabor practice strike, and (b) whether the refusal to reinstate the strikers was violativeof the Act.a.The nature of the strikeI find, as the General Counsel and the Respondent concede in their briefs, that thefour driver-salesmen ceased work in concert to protest the discharge of Dommel.As I have previously found that the discharge of Dommel was an unfair laborpractice, it follows, and I find, that the strike commencing December 8 was an unfairlabor practice strike.b.The refusal to reinstate the strikersThere is no dispute that, under the well-settled precedents,20anemployer isobligated to reinstate unfair labor practice strikes upon their unconditional request,17 Contrary to Respondent's assertion in its brief, this is so, not because Sears' dis-criminatory motivation is attributed to Lapidus, but because, absent such discriminatorymotivation, Sears would not have reported Dommel's conduct in connection with thepanel truck to Lapidus and therefore Dommel would not have been dischargedSee, e.g ,Federal Tool Corporation,130 NLRB 21018The findings in this paragraph are based on the credited testimony of PresidentLapidusDinkel testified that he iecognired the replacements as employees who had beenseen working at Respondent's Harrisburg plantLapidus' testimony was more preciseand detailed in this respect ; It included the names and addresses of the replacementsand has more probative valueUnder all the circumstances, I do not credit Dinkel'scontrary testimony19The findings in this paragraph are based on the mutually consistent testimony ofGraver and Lapidus20 See, e g,Winchester Electronics, Incorporated, at al,128 NLRB 1292,Walsh-Lumpkin Wholesale Drug Company,129 NLRB 294 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarging,if necessary,any replacements in order to provide work for the strikers,and that the refusal to reinstate such strikers constitutes discrimination against themin violation of Section 8(a) (3) of the Act.The parties are in dispute on the issueas to whether the requests for reinstatement in this case were unconditional.In an unfair labor practice strike,an unconditional request for reinstatement isone for the restoration of the conditions existent at the time the strike occurred; it isnot unconditional if conditioned upon removing the cause of the strike.21The causeof the strike and the conditions existing at the time of the strike were that Dommelhad been discharged.Therefore any request for reinstatement which would alsorequire the reinstatement of Dommel would not be unconditional.22The preponderance of the evidence shows exactly that to be the situation in thiscase.When Gebhard told Sears on the morning of December 9 that the men wereready to go back to work,he was referring to the strikers and to Dommel,as he ad-mitted at the hearing.He further admitted that he would not have gone back towork unless Dommel was also put back to work because that was the purpose instriking,and that at that time the other strikers had expressed the view that "we'dhave to go back all together," including Dommel.Kloeffer agreed with Gebhard'stestimony in this respect.Dinkel admitted that the strikers all agreed that theywould go back to work if Dommel was taken back to work but that,ifDommel wasnot taken back,they were going to stay out on strike because they had walked outon acocunt of Dommel.Graver's testimony,considered as a whole,convinces methat,consistent with Lapidus'testimony,Graver's request to Lapidus was for thereinstatement of all five men,the four strikers and Dommel.He admitted that theconversation had revolved around Dommel,and that the only thing he requested ofLapidus was to"return all the men to their jobs,"pointing out to him that"there isno job that big that it can't be resolved."I find that the requests for reinstatement,made on December 9, were not uncon-ditional.It follows therefore,and I find,that Respondent had no legal obligationto honor the requests and its refusal to reinstate the strikers was not violative of theAct.D. The refusal to bargain1.The appropriate unit and the Union's status as exclusive bargainingrepresentative thereinThe parties agree,and I find, that all employees of Respondent'sLancaster,Pennsylvania,warehouse,excluding office clerical personnel and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act 23The parties agree,and I find, that at all times material herein there were nine em-ployees in the appropriate unit, not counting Bruce Snyder as to whom there is adispute on whether he is part of the Lancaster warehouse employee complement.The undisputed credible evidence shows, and I find,that by November 9, 1960, sixemployees 24 in the appropriate unit had signed valid union membership applicationand authorization cards, designating the Union as their exclusive collective-bargainingrepresentative.I therefore find that,even if Bruce Snyder were to be counted, theUnion had been designated as the collective-bargaining representative by a majorityof the employees in the appropriate unit by November 9, 1960.I further find thatat all times on and after November 9, 1960,the Union has been and is the exclusiverepresentative of the employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act 2521 See, e g.,E. ALaboratories,Inc.,80NLRB625, 671, 67222 See, e.g,Walter Paterson,Sr.,doing business under the trade name and style ofPaterson Steel&Forge Company,96 NLRB 129.22The Respondent contends,and the General Counsel and the Union deny, that BruceSnyder,a tractor-trailer driver,ispart of the employee complementof the LancasterwarehouseSnyder drives the tractor-trailer truck with bottled cola from the Harrisburgbottling plant to the Lancaster warehouse and returns with a load of emptiesAs theinclusion or exclusion of Snyder would not in any event impair the Union's majorityrepresentative status, as herein found,I deem it unnecessary to, and therefore do notresolve this issue.24 Gebhard,Dinkel, Kloeffer,Paul Suter,Leonard, and Kudia25 Any numerical loss of majority representation after November 9, 1960, must beattributable, as I find, to Respondent's unfair labor practices herein found and thereforecannot destroy the Union's continued status as exclusive bargaining representative.Franks Bros.Company v.N.L R B ,321 U S 702 ;Chambers Manufacturing Corporation,124 NLRB 721,725-726, 735, enfd. 278 F. 2d 715(CA. 5). ALLEGHENY PEPSI-COLA BOTTLING COMPANY4052.The request and the refusalBy registered letter dated November 7, 1960,and addressed to Manager HenrySears at the Lancaster warehouse,Harry B.Graver,the Union's secretary-treasurer,informed Sears that"a majority of your employees have designated"the Union "astheirbargaining agent for the purpose of representing them in negotiating an agree-ment covering wages, hours, and working conditions."The letter concluded with arequest to contact the Union's office"to arrange a meeting at the earliest possibledate."Respondent stipulated that this letter was received by Sears on November 9,1960.By letter dated November 11 and addressed to Graver,Manager Sears stated that"this Company denies the Union's claim of majority representation of its employees"and therefore"pending certification of the Union by the appropriate governmentagency this Company cannot and will not recognize the Union as bargaining agent."The parties further stipulated that on November 16, the Union filed a petition forcertification with the Board,that on November 29 a Board hearing on the petitionwas scheduled for December 9, that on December 5 the hearing was rescheduled toDecember 16, and that on December 14 the Union withdrew its petition.3.Respondent's refusal was a violation of the ActRespondent defends its refusal to bargain on two grounds.First, it contends thatthe Union did not represent a majority of the unit employees on November 7,1960,the date appearing on the Union's letter claiming majority representation andrequesting a meeting to negotiate a contract.Secondly, the Respondent contends thatin any event it had a good-faith doubt that the Union represented a majority and wastherefore entitled to insist that the Union first be certified by the Board.As tothe first ground, the crucial date on which the Union'smajority status mustbe established is not the date which is puts on its letter but the date on which theRespondent is apprised of the Union'smajority claim 26Respondent admittedly didnot receive the Union's letter,which was sent by registered mail, until Wednesday,November 9.As the Union had a valid majority designation on that date, aspreviously found, there is no merit to Respondent's contention in this respect.Equally without merit is Respondent's contention that its refusal was based ona good-faith doubt that the Union represented a majority of its employees.Whilethis is the general rule,the Board has repeatedly held that"if an employer engagedin unfair labor practices designed to choke off the employees'resolve and thwartand undermine the Union,it can have no genuine doubt as to the majority status oftheUnion,and its refusal to recognize the Union cannot be justified."27This is"an issue which can only be tested by reference to the total picture of the employer'sconduct revealed by the record as a whole."28In the instant case,as soon asManager Sears was informed that the employees were organizing,Respondent'sreaction,as shown by the conduct of Sears, District Manager Koser,and SupervisorSuter, was immediate and retaliatory.At the meetings calledby Sears on November8 and 9, the employees were asked to disclose whether they were for the Union,and were threatened with discharge,the imposition of a $75 a week ceiling on earn-ings, and loss of other employment benefits if the Union became their bargainingrepresentative.Thus,by November 9, when Manager Sears admittedly receivedtheUnion's letter claiming majority representation,he already knew from theemployee response to Koser's poll at the November 8 meeting that a majority ofthe driver-salesmen and warehousemen,whom he regarded as constituting the entireemployee complement of the Lancaster warehouse,had indicated that they werein favor of the Union.From then on,Respondent's representatives intensified theirefforts to dissipate the Union's majority and to preventitfromacquiring newadherents.Employees Leonard and Suter were induced to sign prepared unionauthorizationwithdrawals.A union meeting was kept under surveillance.Em-ployee Kudia was offered the vending machine job if he would first declare that hewas not in favor of the Union.Bonuses were announced and paid to employeesKudia and Dommel. In addition,Dommel was promised higher wages, betteremployment benefits, and an increase in his bonusby personal contributions fromSears and Supervisor Suter.Aboutthe same time, Manager Sears disclosed hisdesire to take advantage of employee Dinkel's automobile accident by seizing upon° See, e g ,Nash San Diego,Inc,90 NLRB80, 87-88;SpitzerMotor Sales, Inc,102 NLRB437, 452, footnote 40.27Ellis and Watts Products,Inc,130 NLRB 121028Pyne Moulding Corporation,110 NLRB 1700,1707, enfd 220 F 2d 818(CA. 2). 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDa suitable pretext to get rid of a known union adherent.Respondent'sunlawfulconduct,as previously found,finallyculminated in thediscriminatorydischarge ofDommelon December 7..Upon consideration of the foregoing and the entire record as a whole, I amconvinced and find that Respondent's refusal to recognize and negotiatewith theUnion,set forth in Manager Sears' letter of November11, 1960, was not basedon any good-faith doubt of theunion majorityrepresentation claim and henceconstituted a violation of Section 8(a)(5) and(1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with Respondent'soperations described in section I, above, have aclose, intimate,and substantial relationship to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving foundthatthe Respondent has engaged in certain unfair labor practices,I will recommend thatit cease anddesist therefromand that it take certainaffirma-tive action designed to effectuate the policiesof the Act.Having found that Respondent has refused to bargainwith the Unionin violationof Section 8(a)(5) and(1)of theAct, Iwill recommend that Respondent beorderedto bargainwith the Union,upon request,as the exclusive representativeof all its employees in the appropriate unit concerningrates ofpay, wages,hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement.Havingfoundthat Richard Dommelwas discriminatorilydischarged in violationof Section 8(a)(3) and(1) of theAct, I will recommendthatRespondent beordered to offer him immediate and full reinstatement to his formeror substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges,and make him whole for any loss of earnings he may have sufferedbecause of thediscrimination againsthim bypayment tohim ofa sumof money equal to theamount he normallywouldhave earned as wages fromthe dateof his dischargeto the dateof Respondent's offer of reinstatement,less his net earningsduring saidperiod,with backpay to be computedon a quarterly basis in the manner establishedby theBoard inF.W.Woolworth Company,90 NLRB 289,291-294.Having further found that the strike,whichcommenced on December 8, 1960,was caused by Respondent'sunfairlabor practices and hencewas an unfair laborpractice strike, I will also recommendthat Respondent be ordered to offer to thestriking employees,Gebhard,Dinkel,Kloeffer andKudia, upontheir unconditionalapplication,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights and privi-leges, dismissing,if necessary,any person hired on and after December8, 1960, toprovide places for the returning strikers.Iwill also recommendthatRespondentbe orderedto make the striking employeeswhole for anyloss ofpay they havesuffered or may suffer by reason of Respondent's refusal,if any, to reinstate them,by payment to each ofthem of a sumof money equal to that which each normallywould have earned as wages during theperiod from 5 days after the date on whichthe individual employee appliesfor reinstatementto the date of theRespondent'soffer of reinstatement,less his net earningduring such period, in accordance withthe formula prescribedin F.W. WoolworthCompany, supra 29In view of the nature and extent of Respondent'sunfair labor practices, I amconvinced and find that there exists the danger of the commission of similar andother unfairlaborpracticesproscribed by the Act.The preventivepurposes of theAct will be thwartedunless the Order is coextensivewith the threat. In order there-fore to make more effective the interdependent guaranteesof Section 7 to preventa recurrenceof unfair labor practices, and thereby minimize industrial strife whichburdens and obstructscommerce,and thus effectuate the policies of the Act, I willrecommendthat Respondent be orderedto cease anddesist frominfringing in anyother mannerupon the rightsguaranteed in Section7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entirerecord inthe case, I make thefollowing:2D See,e g,Concrete Haulers,Inc, et al,106 NLRB 690,693-694, enfd. 212 F 2d 477(CA5) ; Buffalo Arms, Inc, Division of Frontier Industries,Inc,110 NLRB 816. ALLEGHENYPEPSI-COLA BOTTLING COMPANY407CONCLUSIONS OF LAW1.All employees of Respondent's warehouse in Lancaster, Pennsylvania, exclud-ing office clerical personnel and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.2.Chauffeurs, Teamsters and Helpers, Local Union No. 771, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, a labororganization within the meaning of Section 2(5) of the Act, has been at all timeson and after November 9, 1960, the exclusive representative of all the employeesin the aforestated appropriate unit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.3.By refusing at all times on and after November 11, 1960, to recognize andbargain collectively with the above-named labor organization as the exclusive repre-sentative of its employees in the aforestated appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.4.By discriminating with respect to the hire and tenure of employment ofRichard Dommel, thereby discouraging membership in the above-named labor or-ganization, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5.By the foregoing and by the conduct set forth in section B,2, supra,the Re-spondent has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The strike, which commenced on December 8, 1960, was caused by Re-spondent's unfair labor practices, as set forth in section C, 2,a, supra,and hencewas an unfair labor practice strike.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.8.The Respondent has not engaged in unfair labor practices by refusing to rein-state the strikers on December 9, 1960.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Chauffeurs, Teamsters and Helpers,Local Union No. 771, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labor organization of ouremployees, by discriminatorily discharging or refusing to reinstate any of ouremployees or by discriminating in any other manner in regard to their hire andtenure of employment or any term or condition of employment.WE WILL NOT interrogate employees as to whether they are for the Union,had signed up with the Union, had been talked to about the Union, had attendedunion meetings or their reasons for not attending, in a manner constituting in-terference, restraint, and coercion within the meaning of Section 8(a)(1) of theAct.WE WILL NOT threaten employees with discharge, loss of employment bene-fits, or other economic reprisals if they selected or adhered to the Union astheir collective-bargaining representative.WE WILL NOT announce and grant bonuses, nor promise higher wages,better jobs and other employment benefits to induce the employees to reject theUnion as their collective-bargaining representative.WE WILL NOT piepare and solicit employees to sign union authorizationwithdrawals.WE WILL NOT engage in surveillance of union meetings.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activities 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act,as amended.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees inthe following unit with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All employees of our warehouse in Lancaster, Pennsylvania, excludingoffice clerical personnel and supervisors as defined in the Act.WE WILL offer to Richard Dommel and, upon application, to John Gebhard,David Dinkel, Robert Kloeffer, and Carl Kudia immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges.WE WILL make Dommel whole for any loss of pay he may have sufferedas a result of the discrimination against him and will make Gebhard, Dinkel,Kloeffer, and Kudia whole for any loss of pay they have suffered or may sufferas a result of our refusal to reinstate them upon such application.All our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by a lawful agreement requiring membership in a labor organiza-tion as a condition of employment.ALLEGHENYPEPSI-COLA BOTTLING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Hayes ExpressandAlfonso A. Guarino and Thomas Monte-leoneandLocal 560, International Brotherhood of Teamsters,.Chauffeurs,Warehousemen and Helpers of America, Inde-pendent, and Local 102, International Ladies Garment WorkersUnion of America,AFL-CIO,Parties to the ContractsLocal 102, International Ladies Garment Workers Union ofAmerica,AFL-CIOandThomas MonteleoneandHayes Ex-press, Party to the Contract.Cases Nos. 22-CA-467, 22-CA-606, 22-CA-511, and 22-CB-265.1November 17, 1961DECISION AND ORDEROn February 21, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-'Case No.22-CB-264, in which Local 560,International Brotherhood of Teamsters,.Chauffeurs,Warehousemenand Helpersof America,Independent,was named as Respond-ent, was originally consolidated with the instant cases.However, beforethe instant hear-ing opened, Local 560 entered into a settlement agreement,and the Trial Examinersevered Case No. 22-CB-264 upon motion of the General Counsel.134 NLRB No. 42.